UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7750


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TUVAL MCKOY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:93-cr-00102-F-8; 5:12-cv-00368-F)


Submitted:   March 30, 2016                 Decided:   April 22, 2016


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tuval McKoy, Appellant Pro Se.      Barbara Dickerson Kocher,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tuval    McKoy       seeks    to    appeal          the   district         court’s       order

dismissing      his    motion       for    a     certificate         of     appealability         in

which he sought reconsideration of the court’s previous order

accepting the magistrate judge’s recommendation and dismissing

his 28 U.S.C. § 2255 (2012) motion as successive.                                   The order is

not    appealable       unless      a     circuit          justice     or    judge       issues    a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2012).

A     certificate      of      appealability           will      not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief    on    the    merits,      a     prisoner         satisfies        this    standard      by

demonstrating         that     reasonable            jurists      would       find       that     the

district       court’s      assessment         of     the    constitutional             claims    is

debatable      or     wrong.        Slack      v.     McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and      that       the    motion     states       a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

McKoy has not made the requisite showing.                            Accordingly, we deny

a   certificate       of     appealability           and     dismiss        the    appeal.         We

                                                 2
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3